May 21, VIA EDGAR AND MESSENGER Terence O’Brien Branch Chief Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549-7010 Re: URS Corporation Form 10-K for the fiscal year ended January 2, 2009 Filed March 3, 2009 Definitive Proxy Statement on Schedule 14A Filed April 22, 2009 File No. 1-7567 Dear Mr. O’Brien: We are providing to the staff of the SEC’s Division of Corporation Finance (the “Staff”) the responses of URS Corporation (the “Company” or “we”) to the comments in your letter dated April 13, 2009 regarding the Company’s Form 10-K for the fiscal year ended January 2, 2009, filed with the SEC on March 3, 2009 and your letter dated May 1, 2009 regarding the Company’s Definitive Proxy Statement on Schedule 14A filed with the SEC on April 22, 2009.For your convenience, each response below corresponds to the italicized comment that immediately precedes it, each of which has been reproduced from your letter in the order presented.Also, where applicable, superscript notations on your comments corresponds to the superscript notations on our responses. Form 10-K for the year ended January 2, Item 1.
